Case 2:20-cv-04647-GW-MAA Document 35 Filed 01/22/21 Page 1 of 2 Page ID #:660




    1
    2
    3
    4
    5
    6
    7
    8
    9                    UNITED STATES DISTRICT COURT
   10                   CENTRAL DISTRICT OF CALIFORNIA
   11
   12 GERAGOS & GERAGOS ENGINE               Case No.: CV 20-4647-GW-MAAx
      COMPANY NO. 28, LLC,
   13
              Plaintiff,                     JUDGMENT
   14
          vs.
   15 HARTFORD FIRE INSURANCE                The Honorable George H. Wu
   16 COMPANY; SENTINEL                      Trial Date: None Set
      INSURANCE COMPANY, LTD.;
   17 ERIC GARCETTI; and DOES 1 to 25,
   18          Defendants.
   19
      SENTINEL INSURANCE
   20 COMPANY, LTD.,
   21              Counter Claimant,
   22        vs.
   23 GERAGOS & GERAGOS ENGINE
      COMPANY NO. 28, LLC
   24
              Counter Defendant.
   25
   26
   27
   28

                                [PROPOSED] JUDGMENT
Case 2:20-cv-04647-GW-MAA Document 35 Filed 01/22/21 Page 2 of 2 Page ID #:661




    1        On December 3, 2020, this action came on regularly for hearing before the
    2 Court, The Honorable George H. Wu presiding, on Defendant and Counter
    3 Claimant Sentinel Insurance Company, Ltd.’s (“Sentinel”) Motion for Judgment on
    4 the Pleadings (“Motion”). The issues having been duly heard and submitted, and a
    5 decision having been duly rendered (Dkt. No. 33), IT IS HEREBY ORDERED,
    6 ADJUDGED AND DECREED THAT Plaintiff Geragos & Geragos Engine
    7 Company No. 28, LLC (“G&G”) take nothing, that the action be dismissed in its
    8 entirety on the merits and with prejudice, and that Sentinel recover from G&G its
    9 costs of action.
   10
   11 DATED: January 22, 2021
                                      HON. GEORGE H. WU,
   12                                 UNITED STATES DISTRICT JUDGE
   13
   14
   15 Respectfully Submitted by:
   16 STEPTOE & JOHNSON LLP
   17
      /s/ Robyn C. Crowther
   18 Robyn C. Crowther (SBN 193840)
   19 Sarah D. Gordon (admitted pro hac vice)
      Frank Winston Jr. (admitted pro hac vice)
   20 Johanna Dennehy (admitted pro hac vice)
   21
      Attorneys for Defendant and Counter Claimant
   22 Sentinel Insurance Company, Ltd.
   23
   24
   25
   26
   27
   28
                                             1
                                   [PROPOSED] JUDGMENT
